Citation Nr: 1217955	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  03-28 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a claimed psychiatric disorder.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to October 1987. 

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the RO. 

In a March 2007 decision, the Board also denied this claim. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In a December 2008 Order, the Court granted a Joint Motion of the parties, vacating the part of the March 2007 decision that denied service connection for schizophrenia and remanding that matter to the Board for further action.  The remaining issues were dismissed. 

In June 2009, the Board remanded the case to the RO for additional development.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

Regretfully, in an effort to assist the Veteran, a further remand is required in this case.  Specifically, the case was remanded in June 2009 in order to obtain an opinion as to the nature and likely etiology of the Veteran's psychiatric disability.  As such, the Board requested that the Veteran be provided with a VA examination.

The Veteran apparently was scheduled for an examination on two occasions, and the information in the claims file notes that she failed to report for those scheduled examinations.  However, there is some question as to whether the Veteran received adequate notice of either scheduled examination.  

Initially, the Board notes that the Veteran has been homeless at times during the course of the appeal, and her mailing address appears to have changed several times.  

In particular, the Veteran returned to VA a letter showing that she was scheduled for a VA examination in April 2010.  On that letter, the Veteran wrote that she did not receive the letter until May 2010 and asked to be excused for not attending the examination.   

The record also shows that the Veteran was scheduled for another VA examination in January 2011 when she failed to report.  The notice for that examination was sent to two separate addresses, but a response was not received from the Veteran.  Another letter in the record recently sent to the Veteran at a third address was returned as undeliverable.  

The Board notes with interest that the letter returned by the Veteran in December 2010 indicated that she had a different address.  It does not appear that the notice of the scheduled January 2011 examination was sent to this other address.

The Board does point out that, with respect to VA not having the Veteran's  updated address, that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Moreover, the Veteran, alone, is responsible to keep the RO informed of her current address, and to report any change of address in a timely manner.  If she does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find [her]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

However, since the Veteran is shown to be willing to appear for the requested examination, the Board finds that another attempt should be made to ensure that the Veteran receives appropriate notice so that she can report for the requested examination.

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should take all indicated action to afford the Veteran a VA examination to determine the likely etiology of the claimed schizophrenia.  The Veteran should be sent adequate notice of the examination at her mailing address as reasonably identified in the record.

The claims folder and a copy of this Remand should be made available to the examiner for review before the examination.  A notation that this review took place should be included in the report by the examiner.  Any indicated testing should be performed. 

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not that any demonstrated paranoid schizophrenia or other innocently acquired psychiatric disability had its clinical onset in service or otherwise was due to an event or incident of her period of active service.  If the examiner cannot state the requested opinion without resorting to speculation, he or she should so indicate.  The examiner should set forth all examination findings and diagnoses, along with the compete rationale for all conclusions reached. 

3.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause will result in the case being considered on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that she does not report, all indicated documentation must be provided to show that appropriate and timely notice scheduling the examination was sent to the Veteran at her current address as reasonably determined from the record.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After completing all indicated development to the extent possible, the RO should readjudicate the claim of service connection remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


